United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 18, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41021
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus


     JOSE RODRIGUEZ-TORRES,

                                          Defendant-Appellant.




           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 5:04-Cr-360-1



Before GARWOOD, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Jose Rodriguez-Torres appeals the sentence imposed on December

16, 2004 following his guilty-plea conviction for having been found

present in the United States after removal without consent of the

Attorney General or the Secretary of the Department of Homeland

Security in violation of 8 U.S.C. § 1326(a) & (b).

     His first contention on appeal is that his sentence should be


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
vacated and the cause remanded for resentencing because he “was

sentenced under an unconstitutional, mandatory sentencing guideline

scheme” contrary to United States v. Booker, 125 S.Ct. 738 (2005).

     The   district    court    calculated   the   applicable     guideline

sentencing range as 46-57 months’ imprisonment – a calculation the

correctness of which Rodriguez-Torres does not challenge on appeal

– and imposed a sentence of 48 months’ imprisonment.         The district

court’s imposition of Rodriguez-Torres’s sentence pursuant to the

mandatory Sentence Guidelines system was error.           See Booker, 125

S.Ct. at 768-69 (2005).        We assume that this error was properly

preserved below.      The district court, however, clearly stated at

sentencing that if the Guidelines were held unconstitutional, it

would impose the same sentence.          Therefore, the Government has

established   that    the   sentencing   error   was   harmless   beyond   a

reasonable doubt.     See United States v. Akpan, 407 F.3d 360, 376

(5th Cir. 2005); see also United States v. Martinez-Lugo, 411 F.3d

597, 601 (5th Cir. 2005), cert. denied, ___ S.Ct. ____, (Oct. 11,

2005) (No. 05-6242); United States v. Sealed Appellant 1, 140 Fed.

App’x. 571, 572 (5th Cir. 2005) (No. 04-41079) (unpublished).

     Rodriguez-Torres’s second and last contention on appeal is

that “the ‘felony’ and ‘aggravated felony’ provisions of 8 U.S.C.

§ 1326(b)(1) & (2) are unconstitutional.”          He acknowledges that

this argument is foreclosed by Almendariz-Torres v. United States,

523 U.S. 224, 239-47 (1998), but seeks to preserve this argument


                                     2
for possible Supreme Court review.               Apprendi v. New Jersey, 530

U.S.   466,   489-90    (2000),   did   not      overrule   Almendariz-Torres.

United States v. Sarmiento-Funes, 374 F.3d 336, 346 (5th Cir.

2004). This court must follow Almendariz-Torres “‘unless and until

the Supreme Court itself determines to overrule it.’” United States

v. Mancia-Perez, 331 F.3d 464, 470 (5th Cir.), cert. denied, 540

U.S.   935    (2003).      Therefore,       we    reject    Rodriguez-Torres’s

contentions in this respect.

                                  AFFIRMED.




                                        3